DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 2/11/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 36 and 44 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 36 and 44 recites a computer readable medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijiten, 500 F.3d 1346,1356-57 (Fed. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0314640) in view of Yi (US 2016/0212711).
Regarding claim 37, Kim et al. discloses a power determination information method (fig. 8 and P:0121-P:0128) for configuring at least two maximum transmitted power values (i.e. an user equipment determines a plurality of maximum transmission power values for a plurality of serving cells by using the power determination information) (abstract), when a preset condition is satisfied (i.e. For example, the power determination information is information which can be known to both the BS and the UE (P:0128).  Therefore, a maximum transmission power value calculated by assuming that some parameter values included in the power determination information are predetermined values can be known in advance to the BS and the UE (P:0128).  Then, the UE can transmit a difference between the maximum transmission power value calculated by assuming the predetermined value and a maximum 

Regarding claims 43 and 44, Kim et al. discloses user equipment (fig. 15 number 200), comprising: a memory (fig. 15 number 220), a processor (fig. 2 number 210).  Kim et al.  differs from claims 43 and 44 of the present invention in that it does not explicit disclose a power control program stored in the memory and/or computer readable medium and executable on the processor, wherein when the power control program is executed by the processor.  Yi teaches a UE (fig. 15 number 900), a processor (fig. 15 number 910), a memory (fig. 1 number 920 and P:0166 ), and  a power control program stored in the memory and/or computer readable medium (implemented in software) (P:0167) and executable on the processor (P:0166-P:0167 and page 13, claim 25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kim et al. with a power control program stored in the memory  (computer readable medium) and executable on the processor, wherein when the power control program is executed by the processor in order for the user equipment to transmit a difference between the maximum transmission power value calculated by assuming the predetermined value and a maximum transmission power value variably determined by the UE to be sent to the base station, as taught by Yi.

Allowable Subject Matter
7.	Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 38, the prior art of record fails to teach or suggest alone, or in combination  the preset condition comprises at least one of the following: a number N of repeated transmissions of the uplink channel is greater than or equal to a threshold Nth; a level index i of the user equipment is greater than or equal to an index threshold A; or a sending repetition level j of the uplink channel is greater than or equal to a repetition level threshold B. 

 	Regarding claim 39, the prior art of record fails to teach or suggest alone, or in combination  configuring the at least two maximum transmitted power values comprises configuring a first maximum transmitted power value and a second maximum transmitted power value; and when the preset condition is satisfied, sending, by the user equipment, the uplink channel by using the one of the at least two maximum transmitted power values comprises: when the preset condition is satisfied, sending, by the user equipment, the uplink channel by using the second maximum transmitted power value, wherein the first maximum transmitted power value is configured uniformly; and the second maximum transmitted power value satisfies at least one of the following: configuration is performed for the user equipment at each level separately or configuration is performed for each user equipment separately, wherein the second maximum transmitted power value is greater than or equal to the first maximum .

9.	Claims 1-4,6,8,12,14,16,20,21,25,29 and 35 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination  sending, by a user equipment at level i, a preamble on a resource of a Physical Random Access Channel at level k according to a determined power control mode, wherein k is greater than or equal to i; wherein the power control mode comprises at least one of the following: mode one: transmitted power of the preamble of the Physical Random Access Channel at level k is determined according to a path loss between the user equipment and a base station, maximum transmitted power, and target received power of the preamble of the Physical Random Access Channel at level k; mode two: the transmitted power of the preamble of the Physical Random Access Channel at level k is the maximum transmitted power of the user equipment; or mode three: the transmitted power of the preamble of the Physical Random Access Channel at level k is maximum transmitted power of a user equipment corresponding to level k.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        April 5, 2021